Judgment unanimously affirmed. Memorandum: There is no merit to defendant’s contentions that County Court failed to advise defendant of his rights or elicit a proper waiver of those rights before accepting defendant’s plea of guilty (see, People v Harris, 61 NY2d 9, 16-19; People v Davenport, 273 AD2d 926); that the plea allocution was factually insufficient (see, People v Hall, 71 NY2d 1002, 1006; People v Clairborne, 29 NY2d 950, 951; People v Amaya, 219 AD2d 523, lv denied 87 NY2d 844); or that the plea was invalid, and the right to effective assistance of counsel violated, as a result of defense counsel’s error in informing defendant of a potential sentence (see, People v Garcia, 92 NY2d 869, 870-871; People v Modica, 64 NY2d 828, 829). The court did not abuse its discretion in denying defendant youthful offender status and imposing the minimum possible sentence of incarceration, a determinate term of 3V2 years. (Appeal from Judgment of Chautauqua County Court, Ward, J. — Attempted Burglary, 1st Degree.) Present — Wisner, J. P., Hurlbutt, Scudder and Kehoe, JJ.